 



Exhibt 10.27
THE ULTIMATE SOFTWARE GROUP, INC.
DIRECTOR FEE OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
     This AGREEMENT, made as of this [___] day of [___], 20[___], by and between
The Ultimate Software Group, Inc. (the “Company”) and __________________ (the
“Optionee”);
     WHEREAS, the Company has adopted an Amended and Restated Nonqualified Stock
Option Plan (the “Plan”) pursuant to which certain employees, officers and
directors of the Company and its Subsidiaries are given the opportunity to
acquire or increase their equity ownership in the Company through the purchase
of shares of Common Stock, par value $.01 per share, of the Company (“Stock”);
and
     WHEREAS, the Plan provides that each member of the Board of Directors that
is not an employee of the Company (a “Nonemployee Director”) shall receive a
grant of a stock option on the first business day of each calendar quarter in
lieu of directors’ fees earned during the preceding calendar quarter;
     NOW, THEREFORE, in consideration of the premises, it is agreed by and
between the parties as follows:
     1. Definition of Terms. All terms not defined herein shall have the meaning
given to them in the Plan.
     2. Grant of Option. The Company has granted to the Optionee the right,
privilege and option to purchase the number of shares of Stock specified in
Appendix A hereto at a purchase price (the “Option Price”) per share set forth
therein. Appendix A may be amended by the Company from time to time to reflect
additional grants, or the exercise of Options, following the date hereof. Each
option identified in Appendix A shall be subject to the conditions hereinafter
provided and subject to the terms and conditions set forth in the Plan, a copy
of which the Optionee acknowledges having received. (Each option identified in
Appendix A is hereinafter referred to as an “Option”.)
     3. Vesting Schedule. Each Option shall vest and become exercisable
immediately upon the date of grant. Each Option shall remain exercisable until
it terminates as provided in Section 5 hereof.
     4. Exercise of Option.
          a. Method of Exercise. An Option shall be exercised in whole or in
part by written notice of exercise delivered to the Secretary of the Company, at
the Company’s principal place of business, which notice shall specify the number
of shares being purchased. The notice shall be accompanied by a check or shares
of Stock, or any combination thereof, in payment of the Option Price pursuant to
the Plan for the number of shares specified in the notice of exercise. As an
alternative, payment of the Option Price shall be deemed satisfied (i) if the
Stock is listed on a national securities exchange, by delivery to the Company of
an assignment of a sufficient amount of the proceeds from the sale of Stock
acquired upon exercise to pay for all of the Stock acquired upon exercise and an
authorization to the broker or selling agent to pay that amount to the Company,
which sale shall be made at the Participant’s direction at the time of exercise,
and (ii) if the Stock is not listed on a national securities exchange, by having
the Company withhold a number of shares of Stock otherwise issuable to the
Participant upon exercise of an Option, the Fair Market

1



--------------------------------------------------------------------------------



 



Value of which equals the Option Price. For purposes hereof, the Fair Market
Value of the shares of Stock delivered and withheld shall be determined as of
the date on which an Option is exercised.
          b. Delivery of Stock Certificates Upon Exercise. Upon each exercise of
an Option, the Company shall mail or deliver to the Optionee (or Beneficiary in
the case of exercise by a Beneficiary), as promptly as practicable, a stock
certificate or certificates representing the shares then purchased, and will pay
all stamp taxes payable in connection therewith. Notwithstanding the foregoing,
the Company shall not be obligated to deliver any such certificate or
certificates upon exercise of an Option until the Company shall have received
such assurances from its counsel as the Company may reasonably request that the
exercise of the Option and the issuance of shares of Stock pursuant to such
exercise will not violate the Securities Act of 1933 (the “Act”), as amended (as
then in effect or any similar statute then in effect), or the securities laws of
any State applicable to such exercise, issuance or transfer. Such assurances may
include (but need not be limited to) opinions of counsel to the Company,
covenants by the holder or transferee to observe such Act and laws and the
placement of a legend on such certificate or certificates restricting subsequent
transfers or sales except in compliance with such Act and laws.
     5. Termination of Option. Except as otherwise stated herein or in the Plan,
each Option, to the extent not theretofore exercised, shall terminate on tenth
anniversary of its date of grant. If the Optionee’s service as a member of the
Board of Directors is terminated for any reason other than for “cause” (as
defined in the Plan), the Optionee (or, to the extent provided in the Plan, his
legal representative or estate) shall have the right, during the period ending
three years after such termination, to exercise each Option to the extent not
theretofore exercised; provided, however, that such three year period may be
extended (but not beyond the terms of the Options) upon determination of the
Committee. If the Optionee is removed from the Board of Directors for cause, the
Optionee’s right to exercise any unexercised portion of an Option shall
immediately terminate and all rights thereunder shall cease.
     6. Anti-Dilution. In the event of a reorganization, recapitalization, stock
split, stock dividend, combination of shares, merger or consolidation, or the
sale, conveyance, lease or other transfer by the Company of all or substantially
all of its property, or any other change in the corporate structure or shares of
the Company, pursuant to any of which events the then outstanding shares of
Stock are split up or combined, or are changed into, become exchangeable at the
holder’s election for, or entitle the holder thereof to, other shares of stock,
or in the case of any other transaction described in Section 424(a) of the
Internal Revenue Code, then the number and kind of shares subject to an Option
and the price per share shall be proportionately adjusted in accordance with the
Plan (or other action taken with respect to an offering of rights, warrants or
options) to prevent dilution or enlargement of the Optionee’s rights hereunder.
Nothing in this paragraph shall require the issuance of any fractional shares.
     Notwithstanding anything herein to the contrary, upon a Change of Control
in which shares of Stock are converted into cash, securities or other property,
any outstanding Option may, at the election of the Committee, be terminated and
the Participant would under such circumstances receive, with respect to each
share of the Stock issuable under any Option outstanding at such time, a payment
in cash equal to the excess of the Change of Control Price of the Stock over the
Option Price of the Stock less amounts withheld in satisfaction of applicable
federal and state withholding and other employment taxes. In making any election
hereunder, the Committee shall act in accordance with this Agreement, the Plan
and its fiduciary duties.
     7. Rights Prior to Exercise of Option. Each Option is nontransferable by
the Optionee, except that (i) in the event of the Optionee’s death an Option may
be transferred by the Optionee’s will or by the laws of descent and distribution
and shall then be exercisable only until the date applicable under Section 5
above, and (ii) on a case by case basis as may be approved by the Committee in
its discretion in accordance with the terms of the Plan, the Participant may,
during his lifetime and subject to

2



--------------------------------------------------------------------------------



 



the prior approval of the Committee at the time of proposed transfer, transfer
all or part of an Option to or for the benefit of a Permitted Transferee in a
manner consistent with the requirements for a Form S-8 registration statement
under the Act. The Optionee or his Beneficiary shall have no rights as a
stockholder with respect to the shares subject to an Option until exercise of
the Option and delivery to the Optionee of shares of Stock.
     8. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties hereto as to the Options, and merges and
supersedes all prior discussions, agreements (including, without limitation, any
stock option agreements) and understandings of every kind and nature between
them with respect to the Options. This Agreement shall not be changed or amended
except by a writing signed by each of the parties hereto.
     9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
     10. Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.
[SIGNATURE ON FOLLOWING PAGE]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on the day and year first above written.

            THE ULTIMATE SOFTWARE GROUP, INC.
      By:   /s/ Scott Scherr        Name: Scott Scherr         Title: CEO,
President and Founder                             (Signature of Optionee)       
                  (Print Name)         

4



--------------------------------------------------------------------------------



 



         

Appendix A

                           
Date of Grant
    # of Shares Subject to Option     Option Price    
 
                       

5